DETAILED ACTION

This communication is in response to the Application filed on 24 June 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record is US 20190121842 (Catalano et al.) and US 10990759 (Sosonkin et al.). Cantalano et al. discloses a system, comprising: a word database containing words associated with a tone category (Cantalano et al., para [0051]); a recipient database (Cantalano et al., para [0051]); a content analyzer (Cantalano et al., para [0057].) configured to: determine the sender and the recipient of the electronic document (Cantalano et al. or the system 400 can analyze historical data regarding past interactions between the user and the recipient of the message [0057] system implicitly determines the sender/receiver during analysis.); retrieve words associated with the tone category from the word database (Cantalano et al., para [0051]); parse the passage for words associated with the tone category (Cantalano et al., para [0058]);
identify a tone of the passage based on the words in the passage associated with the tone category (Cantalano et al., para [0048]).

Catalano et al., though, does not disclose that the recipient database comprises certain features or that the content analyzer comprises certain features. Sosonkin et al. is cited to disclose a recipient database configured to: store a baseline tone of electronic documents from a sender (Sosonkin et al., col. 9, lines 17-19 and col. 9, lines 31-34.); and associate the baseline tone with a recipient of the electronic documents (Sosonkin et al., col. 9, lines 17-19.); a content analyzer configured to: retrieve a passage in an electronic document generated in an application (Sosonkin et al., col. 8, lines 54-58. The stored data is retrieved for analysis. See also Sosonkin et al., fig. 1.); retrieve the baseline tone of the sender from the recipient database (Sosonkin et al., col. 4, lines 26-30. The baseline tone is retrieved to compare to the current sentiment value(s).); compare an identified tone to the baseline tone (Sosonkin et al., col. 9, lines 20-23. Determining that a sentiment score/value deviates from the sentiment baseline involves a comparison between the identified tone and baseline tone.); determine whether the tone is consistent with the baseline tone (Sosonkin et al., col. 9, lines 20-23. Measuring the sentiment score/value deviation from the baseline tone is determining consistency with the baseline tone.); determine an inconsistency classification when the tone is not consistent with the baseline tone (Sosonkin et al., col. 9, lines 31-41.); and output the inconsistency classification (Sosonkin et al., col. 9, lines 42-44.).

However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 14 or 20.
Specifically, Claim 14 describes measuring two correlations against a threshold, whereas the prior art does not: 

“using the sentiment machine learning algorithm to generate a sentiment correlation based on the second sentiment score; providing a notification when the sentiment correlation is below a threshold; using the party machine learning algorithm to generate a party correlation based on the second sentiment score when the first party corresponds with the second party; providing the notification to an application when the party correlation is below the threshold; using the party classification machine learning algorithm to determine a party classification correlation based on the second sentiment score when the first party classification corresponds with the second party classification; providing the notification to the application when the party classification correlation is below the threshold; using the subject machine learning algorithm to determine a subject correlation based on the second sentiment score when the first subject corresponds with the second subject; and providing the notification when the subject correlation is below the threshold.”

Claim 20 describes two thresholds, whereas the prior art does not:
“provide a warning to the electronic communication application when the party deviation is greater than a first threshold; and {04137290 - 1}Page 4 of 816/884,39977000-028US000provide the warning to the electronic communication application when the job-title deviation is greater than a second threshold; and a learning generator configured to: update the party sentiment score for the party based on the communication sentiment score; commit the party sentiment score to the database; update the job-title sentiment score for the job-title based on the communication sentiment score; and commit the job-title sentiment score to the database.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656